Montgomery County, No. 13906. This cause is pending before the court as a discretionary appeal and cross-appeal. This court granted appellees/cross-appellants’ motion for leave to file memorandum in support of cross-appeal instanter on May 4,1994. The response to the memorandum in support of cross-appeal was due on or before June 3,1994. Appellant/cross-appellee filed its response to the memorandum in support of cross-appeal on June 6,1994. Rule XIV, Section 1(C) of the Rules of Practice of the Supreme Court of Ohio, effective June 1,1994, prohibits the filing of a memorandum that is not timely tendered for filing. Accordingly,
IT IS ORDERED by the court, sua sponte, effective June 15, 1994, that the memorandum in response filed by appellant/cross-appellee on June 6, 1994, be, and is hereby, stricken.